           Case 1:21-cv-03690-LTS Document 17 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NIGEL FREDRICKS,

                                 Petitioner,
                                                                   21-CV-3690 (LTS)
                     -against-
                                                                  CIVIL JUDGMENT
WARDEN MILLS,

                                 Respondent.

         Pursuant to the order issued July 26, 2021, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed without

prejudice for failure to exhaust. Because the petition at this time makes no substantial showing of

a denial of a constitutional right, a certificate of appealability will not issue under 28 U.S.C.

§ 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 26, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
